DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1, 4-5, 9-13 and 18-19 are allowed.
In regards to claim 1, Yoshida (USPGPub No. 2019/0222407) discloses an in-vehicle communication device comprising: 
a clock generator for generating a clock signal (A clock generator, oscillating circuit, generates a clock signal [Par. 46, Par. 61]. );
a local counter for counting the number of pulses of the clock signal (A local counter, timer/counter unit, counts the number of pulses of the clock signal [Par. 46, Par. 61] . );
a transceiver for receiving a message via an in-vehicle communication network; and a processor configured to (See the transceiver(s), communication interface 925/935 in [Fig. 3]):
determine whether the message received via the transceiver is a synchronization message (The received message is determined to be a synchronization message, by identifying the message using the identifier included in the message according to [Par. 95]);
 extract synchronization time information from the synchronization message (See in [Par. 97] where synchronization time information, global time, is extracted from the synchronization message, timing synchronization message); and 
adjust a count value of the local counter based on the synchronization time information to perform time synchronization (In [Par. 97] the count value of the local counter, synchronization counter of each of the slave control devices, is adjusted based on the synchronization time information, global time).
While Yoshida recognizes the utility for providing a network control devices in a vehicle ([Yoshida, Par. 2]) and the use of a control area network [Par. 41], the communication device of Yoshida differs from the communication device of claim 1, in that Yoshida is silent on where the communication device is an in-vehicle communication device, and where the communication network is an in-vehicle communication network.  Yoshida further differs from claim 1, in that Yoshida is silent on wherein the processor offsets the synchronization time information by reflecting communication delay information, and scales offset synchronization time based on a driving frequency of the local counter. Finally, Yoshida differs from claim 1, in that Yoshida is silent on wherein the processor includes a CAN controller, an offset processor, and a scaler; and wherein the processor calculates an offset synchronization time by adding a synchronization time and a communication delay time.
Other prior art of record such as Luhrs (USPGPub No. 2004/0139238)  discloses in-vehicle network(s) with one of the particular in-vehicle network protocols being the control area network, CAN protocol ([Par. 7]). However, Luhrs is silent on the following: wherein the processor offsets the synchronization time information by reflecting communication delay information, and scales offset synchronization time based on a driving frequency of the local counter,  on wherein the processor includes a CAN controller, an offset processor, and a scaler; and wherein the processor calculates an offset synchronization time by adding a synchronization time and a communication delay time, as arranged with the remaining elements of claim 1. 								 Firestone (US Patent No. 7084,898) [Col. 5, Line(s) 14-32] teaches offsetting synchronization time information, timestamp, by reflecting communication delay information, adding offset B, and scaling offset synchronization time based on a driving frequency of a local counter, scaling by M which based upon a driving frequency of a local counter, time base of the audio mixer
To account for this relative delay, timestamps of audio packets from endpoints 102 will be transformed by an offset and a scale factor into corresponding output timestamps….M is the scale factor between the time base of the endpoint 102 and the time base of audio mixer 104…and B is the offset between the time base of endpoint 102 and the time base of the audio mixer 104. M reflects the subtle difference in clock rate between the audio endpoint’s sample clock and the audio mixer’s clock”). However, Firestone is silent on wherein the processor includes a CAN controller, an offset processor, and a scaler; and wherein the processor calculates an offset synchronization time by adding a synchronization time and a communication delay time, as arranged with the remaining elements of claim 1. 	Thus claim 1 is regarded as allowable in view of the prior art of record. 	

In regards to claim 13, Yoshida discloses a method for synchronizing time of an in-vehicle communication device, the method comprising:
receiving, by a processor, a message via an in-vehicle communication network (In [Par. 97] a processor receives a message, timing synchronization message, via a communication network);
 determining, by the processor, whether the received message is a synchronization message (The received message is determined to be a synchronization message, by identifying the message using the identifier included in the message according to [Par. 95]);
extracting, by the processor, synchronization time information from the synchronization message(See in [Par. 97] where synchronization time information, global time, is extracted from the synchronization message, timing synchronization message); 
 and performing, by the processor, time synchronization based on the synchronization time information (In [Par. 97] the count value of the local counter, synchronization counter of each of the slave control devices, is adjusted based on the synchronization time information, global time).
silent on where the communication network is an in-vehicle communication network. Yoshida further differs from claim 13, in that Yoshida is silent on wherein offsetting of the synchronization time includes: calculating, by the offset processor, an offset synchronization time by adding a synchronization time and a communication delay time; wherein the determining of whether the received message is the synchronization message includes: determining, by a CAN controller of the processor, whether a message identifier of the received message matches a pre-stored synchronization message identifier and filtering the synchronization message among the received messages; and wherein the performing of the time synchronization includes: reflecting, by the scaler a scaled count value to the local counter.
Despite these differences similar features have been seen in other prior art involving a network of control devices. Luhrs discloses in-vehicle network(s) with one of the particular in-vehicle network protocols being the control area network, CAN protocol ([Par. 7]). Luhrs is silent on wherein offsetting of the synchronization time includes: calculating, by the offset processor, an offset synchronization time by adding a synchronization time and a communication delay time; wherein the determining of whether the received message is the synchronization message includes: determining, by a CAN controller of the processor, whether a message identifier of the received message matches a pre-stored synchronization message identifier and filtering the synchronization message among the received messages; and wherein the performing of the time synchronization includes: reflecting, by the scaler a scaled count value to the local counter.
 Firestone (US Patent No. 7084,898) [Col. 5, Line(s) 14-32] teaches  wherein the performing of the time synchronization includes: offsetting, the synchronization time information, timestamp, by reflecting communication delay information, adding an offset B, and scaling offset synchronization time time base of the audio mixer. (“[Col. 5, Line(s) 14-32]….To account for this relative delay, timestamps of audio packets from endpoints 102 will be transformed by an offset and a scale factor into corresponding output timestamps….M is the scale factor between the time base of the endpoint 102 and the time base of audio mixer 104…and B is the offset between the time base of endpoint 102 and the time base of the audio mixer 104. M reflects the subtle difference in clock rate between the audio endpoint’s sample clock and the audio mixer’s clock”). However, Firestone is silent on wherein offsetting of the synchronization time includes: calculating, by the offset processor, an offset synchronization time by adding a synchronization time and a communication delay time; wherein the determining of whether the received message is the synchronization message includes: determining, by a CAN controller of the processor, whether a message identifier of the received message matches a pre-stored synchronization message identifier and filtering the synchronization message among the received messages. Furthermore Firestone is silent on where the communication network is an in-vehicle communication network, as arranged with the remaining elements of claim 13. Thus claim 13 is regarded as allowable. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
The following is an examiner’s statement of reasons for allowance: Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476